 

Confidential Materials omitted and filed seperately with the

Securities and Exchange Commission. Double asterisks denote omissions.

  Exhibit 10.4

EXHIBIT C

2013 International Annual Grant Long-Term Incentive Program

Award Date:

March 15, 2013

Unit Allocation Ratio:

 

Wright Express

Job Category

   PSUs     RSUs  

All Levels

     60 %      40 % 

New Hire

     varies        varies   

PSU = Performance Based Restricted Stock Units

RSU = Restricted Stock Unit

Vesting Schedule:

The award vests at a rate of one third each year over a 3-year period beginning
on the first anniversary of the award date.

Performance-Based Restricted Stock Unit Calculations:

The number of PSUs vesting under this 2013 International Annual Grant Program is
based on the following:

 

     Payout
%(1)(4)     EBIT (40%) (2)     PPG Adj Revenue
(60%)(3)              Perf  Level(3)     $(,000)     Perf  Level(3)     $(,000)
 

Threshold

     25 %      80.0 %    $ [** ]      85.0 %    $ [** ]       50 %      90.0 % 
  $ [** ]      92.5 %    $ [** ] 

Target

     100 %      100.0 %    $ [** ]      100.0 %    $ [** ]       125 %     
101.5 %    $ [** ]      101.0 %    $ [** ] 

Target/Max

     150 %      103.0 %    $ [** ]      101.5 %    $ [** ]       175 %     
105.0 %    $ [** ]      102.5 %    $ [** ] 

Max

     200 %      107.0 %    $ [** ]      103.5 %    $ [** ] 

 

(1) Threshold ANI performance must be achieved for any PSUs to vest.

(2) EBIT means International Business Unit Earnings before Interest and Taxes
and any Allocations of Corporate Expenses to the Business Unit and shall be
calculated consistently with Corporate Adjusted Net Income as reported in the
Corporation’s Form 10-K filing reporting the Corporation’s results for 2013 and
may be adjusted to exclude the following items (if any): losses from
discontinued operations, the cumulative effects of changes in Generally Accepted
Accounting Principles, any one-time charge or dilution resulting from any
acquisition or divestiture, the effect of changes to our effective federal or
state tax rates, extraordinary items of loss or expense, and any other unusual
or nonrecurring items of loss or expense, including restructuring charges.
Interest means interest related to the senior credit facility. This calculation
does not exclude Operating Interest as reported on the income statement. The
Compensation Committee may exercise discretion to include all or part of an item
of loss or expense.

(3) PPG Adjusted Revenue is reported 2013 Revenue for the International Business
Unit adjusted for the difference between reported 203 2 PPG and Board-approved
budgeted 2013 PPG of A$[**] (per liter) Australian.

(4) Shares granted are ratable between payout levels.